Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 14 and 20:
Step 1: Statutory Category?
Analysis: Yes. The claim recites a method for determining an abnormal leakage current of a capacitor (claim 1); A system for determining an abnormal leakage current of a capacitor (claim 14); a system (claim 20).
Step 2A - Prong 1: Judicial Exception Recited?
Analysis: Yes.  The claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes:
“identifying a maximum upper limit, a minimum upper limit, a maximum lower limit, and a minimum lower limit for the capacitor;
determining a number of recent leakage current values for the capacitor, the maximum upper limit, the minimum upper limit, the maximum lower limit, and the minimum lower limit being determined based on leakage current values different from the recent leakage current values;
determining a present upper limit and a present lower limit for the recent leakage current values (This limitation represents a mental process, as the limitation recites general act of determining data based on some other type of data is an evaluation that can be performed in the human mind); and
detecting the abnormal leakage current in response to determining that the present upper limit being greater than an upper threshold or the present lower limit being less than a lower threshold, wherein the upper threshold is determined based on the maximum upper limit and the minimum upper limit, and the lower threshold is determined based on the maximum lower limit and the minimum lower limit (This limitation represents a mental process, as the limitation represents a judgment that can be performed in the human mind).”
All the limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by looking at the screen of an oscilloscope or a spectrum analyzer. For example, “by a computer” language, “determining” in the context of this claim encompasses the user manually detecting the abnormal leakage current 

Step 2A - Prong 2: Integrated into a Practical Application?
Analysis: No. the claims do not recite additional elements that integrate the judicial exception into a practical application. The following limitations are considered “additional elements” and explanation will be given as to why these “additional elements” do not integrate the judicial exception into a practical application:
by a processing circuit (Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application (see MPEP 2106.05(f)).
The claim recites additional elements: a capacitor and a first load and a second load (claim 20) (This limitation gives no details as to how “abnormality is determined and the limitation merely uses a processing circuit as a tool to perform an abstract idea. It also generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). It is not indicative of integration into a practical application.). Is there a real-world transformation?  Nothing is done with the result of the determinations or thought process.
 Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 


Step 2B: Claim provides an Inventive Concept?
Analysis: No. As discussed with respect to Step 2A Prong 2, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The claims do not recite additional elements that amount to significantly more than the judicial exception. The claims do nothing more than merely use a computer as a tool to perform an abstract idea or generally link the use of the judicial exception to a particular technological environment or field of use. Using a processing or computing device to execute an abstract mathematical data processing function is well-known, routine, and conventional. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible

Dependent claims 2-13, 15-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the recited limitations, considered both individually and as an ordered combination with the claim as a whole, fail to establish to integrate the abstract idea into a practical application:

For example, Claims 2 and 15 recites “the recent leakage current values are determined in the number of most-recent leakage current tests; and each of the recent leakage current values is determined in a corresponding one of the most-recent leakage current tests.” This limitation merely uses a computer as a tool to perform an abstract idea. It also generally links the use of the 

Claim 3 and 16 recites “wherein the maximum upper limit, the minimum upper limit, the maximum lower limit, and the minimum lower limit are determined in one or more leakage current tests performed on the capacitor before performance of the most-recent leakage current tests”. This limitation merely uses a computer as a tool to perform an abstract idea. It also generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). It is not indicative of integration into a practical application.). The claim, as a whole, does not integrate the abstract idea to be a practical application. The claim is not specific to any practical application. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.


Claim 4 and 17 recites “wherein determining the present upper limit and the present lower limit comprises: determining a standard deviation and a mean of the recent leakage current values; and determining the present upper limit and the present lower limit using the standard deviation and the mean”. The language, “determining” in the context of this claim encompasses 

Claims 5 and 18 recites “wherein the present upper limit is a sum of a first value and a second value; the first value is the mean; and the second value is a multiple of the standard deviation”. This limitation merely the information about the data gathering. As seen in claim 1 above, the claims as a whole are not directed to the structure of the tested material itself; rather, the claims are directed to abstract mathematical processing of data pertaining to a capacitor.  Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Claims 6 and 19 recites “the lower upper limit is a first value subtracted by a second value; the first value is the mean; and the second value is a multiple of the standard deviation”. This limitation merely the information about the data gathering. As seen in claim 1 above, the claims as a whole are not directed to the structure of the tested material itself; rather, the claims are directed to abstract mathematical processing of data pertaining to a capacitor.  Mere instructions to apply an exception using a generic computer component cannot integrate a 


Claim 7 recites “the present upper limit is between the maximum upper limit and the minimum upper limit; and the present lower limit is between the maximum lower limit and the minimum lower limit”. This limitation merely the information about the data gathering. This limitation merely serves to generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). As seen in claim 1 above, the claims as a whole are not directed to the structure of the tested material itself; rather, the claims are directed to abstract mathematical processing of data pertaining to a tested material. The claim is ineligible.

Claim 8 recites “identifying the maximum upper limit, the minimum upper limit, the maximum lower limit, and the minimum lower limit comprises: in response to determining that a first upper limit is greater than a stored maximum upper limit, setting the first upper limit as the maximum upper limit; in response to determining that a second upper limit is less than a stored minimum upper limit, setting the second upper limit as the minimum upper limit; in response to determining that a first lower limit is greater than a stored maximum lower limit, setting the first lower limit as the maximum lower limit; and in response to determining that a second lower limit is less than a stored minimum lower limit, setting the second lower limit as the minimum lower limit”. This limitation merely the information about the data gathering.  This limitation merely serves to generally link the use of the judicial exception to a particular technological 

Claim 9 recites “the first upper limit is determined for the number of first leakage current values; the second upper limit is determined for the number of second leakage current values; the first lower limit is determined for the number of third leakage current values; and the second lower limit is determined for the number of fourth leakage current values.”. This limitation merely the information about the data gathering.  This limitation merely serves to generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). As seen in claim 1 above, the claims as a whole are not directed to the structure of the tested material itself; rather, the claims are directed to abstract mathematical processing of data pertaining to a tested material. The claim is ineligible.

Claim 10 recites “the upper threshold is an average of the maximum upper limit and the minimum upper limit; and the lower threshold is an average of the maximum lower limit and the minimum lower limit”. This limitation merely the information about the data gathering.  This limitation merely serves to generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). As seen in claim 1 above, the claims as a whole are not directed to the structure of the tested material itself; rather, the claims are directed to abstract mathematical processing of data pertaining to a tested material. The claim is ineligible.


Claim 12 recites “determining a first drain current using a first load; determining a second drain current using a second load; and determining each of the recent leakage current values based at least on the first drain current and the second drain current”. The language, “determining” in the context of this claim encompasses the user manually determining the values by pencil or by computer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The claim, as a whole, does not integrate the abstract idea to be a practical application. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Claim 13 recites “determining first time interval needed for a voltage across the first load to drop a predetermined voltage; determining second time interval needed for a voltage across the second load to drop the predetermined voltage; and determining each of the recent leakage 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 14-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Millman et al. (Hereinafter “Millman”) in the US Patent Application Publication Number US 20140067303 A1.

Regarding claim 1, Millman teaches a method for determining an abnormal leakage current of a capacitor (a method of iteratively screening electrolytic capacitors having a predetermined rated voltage is disclosed. The method comprises measuring a first leakage current of a first set of capacitors and calculating a first mean leakage current therefrom; Paragraph [0003] Line 2-5), comprising:
identifying a maximum upper limit, a minimum upper limit, a maximum lower limit, and a minimum lower limit for the capacitor (a first leakage current that is within three standard deviations of the first mean leakage current (maximum lower limit) is the maximum lower limit; a first leakage current that is within three standard deviations of the first mean leakage current but are close to the limit (minimum lower limit) is the minimum lower limit; a first leakage current above three standard deviations of the first mean leakage current (maximum upper limit) is the maximum upper limit and a first leakage current that is less than the hard cut limit of 0.001*C*V.sub.R*12 (minimum upper limit) is the minimum upper limit);
determining a number of recent leakage current values for the capacitor (The leakage currents at steps 108, 126, and 132 in Figure 1 are measured using a leakage test set that measures leakage current (DCL) at a predetermined temperature and at the rated voltage after a minimum of 10 seconds; Paragraph [0040] Line 1-4; The method of screening a lot or sample of electrolytic capacitors (i.e., 2 or more capacitors) described in the present application includes measuring the leakage current of the capacitors at multiple iterations in the testing process; Paragraph [0037] Line 3-6), 
the maximum upper limit, the minimum upper limit, the maximum lower limit, and the minimum lower limit being determined based on leakage current values different from the recent leakage current values (Examples 1-3 and 10 use FIG. 5 as a starting point, which Paragraph [0091] Line 5-18; the maximum upper limit, the minimum upper limit, the maximum lower limit, and the minimum lower limit being determined based on leakage current values different from the recent leakage current values determined in step 108, 126, and 132 in Figure 1);
determining a present upper limit (first predetermined value) and a present lower limit (second predetermined value) for the recent leakage current values (The method comprises measuring a first leakage current of a first set of capacitors and calculating a first mean leakage current therefrom, and removing capacitors from the first set that have a measured first leakage current equal to or above a first predetermined value, thereby forming a second set of capacitors. The first predetermined value is equal to one or more standard deviations above the first mean leakage current. The method further comprises subjecting the second set of capacitors to a burn in treatment. The burn in treatment comprises applying a predetermined test voltage to the capacitors that is from about 0.8 to about 1.2 times the rated voltage. After the burn in treatment, a second leakage current of the second set of capacitors is measured and a second mean leakage current is calculated therefrom. Next, the capacitors from the second set Paragraph [0003] Line 4-20; First predetermined value is the present upper limit of the recent leakage current and second predetermined value is the present lower limit for the recent leakage current); and
detecting the abnormal leakage current (the leakage current can be used to determine whether a capacitor has defects or might fail, and a capacitor can be required to have a leakage current below a minimum level if it is to be qualified for use in a given application; Paragraph [0040] Line 17-21) in response to determining that the present upper limit being greater than an upper threshold or the present lower limit being less than a lower threshold, wherein the upper threshold is determined based on the maximum upper limit and the minimum upper limit, and the lower threshold is determined based on the maximum lower limit and the minimum lower limit (Regardless of the temperature at which the first leakage current is determined, a first mean leakage current can be calculated from the data collected related to the first leakage current measurements for the first set of capacitors. After the first mean leakage current is determined, a first predetermined value can be calculated for the first set of capacitors, which can be equal to one or more standard deviations above the first mean leakage current. Then, any capacitors having a first leakage current above the first predetermined value can be removed from the sample or lot as they represent potential unstable capacitors or outliers, as shown in output step 112. Meanwhile, any capacitors having a first leakage current below the first predetermined value pass the first iteration of screening and can remain in the lot or sample for further screening beyond the first iteration screening, thus forming the second set of capacitors; Paragraph [041] Line 20-39; First predetermined value as the present upper limit is above or below the threshold value and the threshold value is the standard deviation and first 

Regarding claim 2, Millman teaches a method, wherein
the recent leakage current values are determined in the number of most-recent leakage current tests (The leakage currents at steps 108, 126, and 132 in Figure 1 are measured using a leakage test set that measures leakage current (DCL) at a predetermined temperature and at the rated voltage after a minimum of 10 seconds; Paragraph [0040] Line 1-4; The steps are used to determine recent leakage current); and
each of the recent leakage current values is determined in a corresponding one of the most-recent leakage current tests (The method of screening a lot or sample of electrolytic capacitors (i.e., 2 or more capacitors) described in the present application includes measuring the leakage current of the capacitors at multiple iterations in the testing process; Paragraph [0037] Line 3-6). 


Regarding claim 3, Millman teaches a method, wherein
the maximum upper limit, the minimum upper limit, the maximum lower limit, and the minimum lower limit are determined in one or more leakage current tests performed on the capacitor before performance of the most-recent leakage current tests (Examples 1-3 and 10 use FIG. 5 as a starting point, which plots the first leakage currents for all of the capacitors tested in 10 lots and separates them into zones. "Zone 1" includes parts that have a first leakage current that is within three standard deviations of the first mean leakage current, Paragraph [0091] Line 5-18; the maximum upper limit, the minimum upper limit, the maximum lower limit, and the minimum lower limit being determined based on leakage current values different from the recent leakage current values determined in step 108, 126, and 132 in Figure 1).


Regarding claim 4, Millman teaches a method, wherein determining the present upper limit and the present lower limit comprises:
determining a standard deviation and a mean of the recent leakage current values (The method comprises measuring a first leakage current of a first set of capacitors and calculating a first mean leakage current therefrom, and removing capacitors from the first set that have a measured first leakage current equal to or above a first predetermined value, thereby forming a second set of capacitors. The first predetermined value is equal to one or more standard deviations above the first mean leakage current; Paragraph [0003] Line 4-11); and
determining the present upper limit and the present lower limit using the standard deviation and the mean (The first predetermined value is equal to one or more standard deviations above the first mean leakage current. The method further comprises subjecting the second set of capacitors to a burn in treatment. The burn in treatment comprises applying a Paragraph [0003] Line 10-20; First predetermined value is the present upper limit of the recent leakage current and second predetermined value is the present lower limit for the recent leakage current).


Regarding claim 5, Millman teaches a method, wherein 
the present upper limit is a sum of a first value and a second value; the first value is the mean; and the second value is a multiple of the standard deviation (The method comprises measuring a first leakage current of a first set of capacitors and calculating a first mean leakage current therefrom, and removing capacitors from the first set that have a measured first leakage current equal to or above a first predetermined value, thereby forming a second set of capacitors. The first predetermined value is equal to one or more standard deviations above the first mean leakage current; Paragraph [0003] Line 4-11).


Regarding claim 6, Millman teaches a method, wherein
the lower upper limit is a first value subtracted by a second value;
the first value is the mean; and the second value is a multiple of the standard deviation (The method comprises measuring a first leakage current of a first set of capacitors Paragraph [0003] Line 4-11; mean value is the value calculated by subtracting the first value from the second value).

Regarding claim 7, Millman teaches a method, wherein
the present upper limit is between the maximum upper limit and the minimum upper limit; and the present lower limit is between the maximum lower limit and the minimum lower limit (a first predetermined value can be calculated for the first set of capacitors, which can be equal to one or more standard deviations above the first mean leakage current. Then, any capacitors having a first leakage current above the first predetermined value can be removed from the sample or lot as they represent potential unstable capacitors or outliers, as shown in output step 112. Meanwhile, any capacitors having a first leakage current below the first predetermined value pass the first iteration of screening and can remain in the lot or sample for further screening beyond the first iteration screening, thus forming the second set of capacitors; Paragraph [041] Line 20-39; First predetermined value as the present upper limit is above or below the threshold value and the threshold value is the standard deviation and first mean leakage current as the maximum upper limit and minimum upper limit as explained above; After the burn in treatment, a second leakage current of the second set of capacitors is measured and a second mean leakage current is calculated therefrom. Next, the capacitors from the second set that have a measured second leakage current equal to or above a second predetermined value are removed from the second set; Paragraph [0003] Line 4-20; First predetermined value is the 

Regarding claim 8, Millman teaches a method, wherein
identifying the maximum upper limit, the minimum upper limit, the maximum lower limit, and the minimum lower limit (a first leakage current that is within three standard deviations of the first mean leakage current (maximum lower limit) is the maximum lower limit; a first leakage current that is within three standard deviations of the first mean leakage current but are close to the limit (minimum lower limit) is the minimum lower limit; a first leakage current above three standard deviations of the first mean leakage current (maximum upper limit) is the maximum upper limit and a first leakage current that is less than the hard cut limit of 0.001*C*V.sub.R*12 (minimum upper limit) is the minimum upper limit) comprises:
in response to determining that a first upper limit is greater than a stored maximum upper limit, setting the first upper limit as the maximum upper limit (a first leakage current above three standard deviations of the first mean leakage current (maximum upper limit);
in response to determining that a second upper limit is less than a stored minimum upper limit, setting the second upper limit as the minimum upper limit (a first leakage current that is less than the hard cut limit of 0.001*C*V.sub.R*12 (minimum upper limit) is the minimum upper limit);
in response to determining that a first lower limit is greater than a stored maximum lower limit, setting the first lower limit as the maximum lower limit (a first leakage current that is within three standard deviations of the first mean leakage current (maximum lower limit) is the maximum lower limit; a first leakage current that is within three standard deviations of the ; and
	in response to determining that a second lower limit is less than a stored minimum lower limit, setting the second lower limit as the minimum lower limit (Examples 1-3 and 10 use FIG. 5 as a starting point, which plots the first leakage currents for all of the capacitors tested in 10 lots and separates them into zones. "Zone 1" includes parts that have a first leakage current that is within three standard deviations of the first mean leakage current, which, in this case, is measured at a temperature of 125.degree. C. and at a voltage that is 2/3 the rated voltage. "Zone 1 at Limit" includes parts that have a first leakage current that is within three standard deviations of the first mean leakage current but are close to the limit. "Zone 2" includes parts that have a first leakage current above three standard deviations of the first mean leakage current. However, the capacitors in "Zone 2" have a first leakage current that is less than the hard cut limit of 0.001*C*V.sub.R*12; Paragraph [0091] Line 5-18).

Regarding claim 9, Millman teaches a method, wherein
the first upper limit is determined for the number of first leakage current values;
the second upper limit is determined for the number of second leakage current values;
the first lower limit is determined for the number of third leakage current values; and
the second lower limit is determined for the number of fourth leakage current values (Examples 1-3 and 10 use FIG. 5 as a starting point, which plots the first leakage currents for all of the capacitors tested in 10 lots and separates them into zones. "Zone 1" includes parts Paragraph [0091] Line 5-18.


Regarding claim 10, Millman teaches a method, wherein
the upper threshold is an average of the maximum upper limit and the minimum upper limit (a first leakage current above three standard deviations of the first mean leakage current (maximum upper limit) is the maximum upper limit and a first leakage current that is less than the hard cut limit of 0.001*C*V.sub.R*12 (minimum upper limit) is the minimum upper limit; the standard deviation is the mean or average of the values therefore the threshold is the average of the values); and
the lower threshold is an average of the maximum lower limit and the minimum lower limit (a first leakage current that is within three standard deviations of the first mean leakage current (maximum lower limit) is the maximum lower limit; a first leakage current that is within three standard deviations of the first mean leakage current but are close to the limit (minimum lower limit) is the minimum lower limit; the standard deviation is the mean or average of the values therefore the threshold is the average of the values).

Regarding claim 14, Millman teaches a system for determining an abnormal leakage current of a capacitor (a method of iteratively screening electrolytic capacitors having a predetermined rated voltage is disclosed. The method comprises measuring a first leakage current of a first set of capacitors and calculating a first mean leakage current therefrom; Paragraph [0003] Line 2-5), comprising a processing circuit that (The iterative screening method 100 of FIG. 1, for example, shows various process steps 102 and screening steps 104 that are implemented to arrive at specific outputs 106; Paragraph [0039] Line 6-9; Although processing circuit is not shown in the Figure but all the steps in Figure 1 is performed in a processor):
identifies a maximum upper limit, a minimum upper limit, a maximum lower limit, and a minimum lower limit for the capacitor (a first leakage current that is within three standard deviations of the first mean leakage current (maximum lower limit) is the maximum lower limit; a first leakage current that is within three standard deviations of the first mean leakage current but are close to the limit (minimum lower limit) is the minimum lower limit; a first leakage current above three standard deviations of the first mean leakage current (maximum upper limit) is the maximum upper limit and a first leakage current that is less than the hard cut limit of 0.001*C*V.sub.R*12 (minimum upper limit) is the minimum upper limit);
determines a number of recent leakage current values for the capacitor (The leakage currents at steps 108, 126, and 132 in Figure 1 are measured using a leakage test set that measures leakage current (DCL) at a predetermined temperature and at the rated voltage after a minimum of 10 seconds; Paragraph [0040] Line 1-4; The method of screening a lot or sample of electrolytic capacitors (i.e., 2 or more capacitors) described in the present application includes Paragraph [0037] Line 3-6), 
the maximum upper limit, the minimum upper limit, the maximum lower limit, and the minimum lower limit being determined based on leakage current values different from the recent leakage current values (Examples 1-3 and 10 use FIG. 5 as a starting point, which plots the first leakage currents for all of the capacitors tested in 10 lots and separates them into zones. "Zone 1" includes parts that have a first leakage current that is within three standard deviations of the first mean leakage current, which, in this case, is measured at a temperature of 125.degree. C. and at a voltage that is 2/3 the rated voltage. "Zone 1 at Limit" includes parts that have a first leakage current that is within three standard deviations of the first mean leakage current but are close to the limit. "Zone 2" includes parts that have a first leakage current above three standard deviations of the first mean leakage current. However, the capacitors in "Zone 2" have a first leakage current that is less than the hard cut limit of 0.001*C*V.sub.R*12; Paragraph [0091] Line 5-18; the maximum upper limit, the minimum upper limit, the maximum lower limit, and the minimum lower limit being determined based on leakage current values different from the recent leakage current values determined in step 108, 126, and 132 in Figure 1);
determines a present upper limit (first predetermined value) and a present lower limit (second predetermined value) for the recent leakage current values (The method comprises measuring a first leakage current of a first set of capacitors and calculating a first mean leakage current therefrom, and removing capacitors from the first set that have a measured first leakage current equal to or above a first predetermined value, thereby forming a second set of capacitors. The first predetermined value is equal to one or more standard deviations above the first mean Paragraph [0003] Line 4-20; First predetermined value is the present upper limit of the recent leakage current and second predetermined value is the present lower limit for the recent leakage current); and
detects the abnormal leakage current (the leakage current can be used to determine whether a capacitor has defects or might fail, and a capacitor can be required to have a leakage current below a minimum level if it is to be qualified for use in a given application; Paragraph [0040] Line 17-21) in response to determining that the present upper limit being greater than an upper threshold or the present lower limit being less than a lower threshold, wherein the upper threshold is determined based on the maximum upper limit and the minimum upper limit, and the lower threshold is determined based on the maximum lower limit and the minimum lower limit (Regardless of the temperature at which the first leakage current is determined, a first mean leakage current can be calculated from the data collected related to the first leakage current measurements for the first set of capacitors. After the first mean leakage current is determined, a first predetermined value can be calculated for the first set of capacitors, which can be equal to one or more standard deviations above the first mean leakage current. Then, any capacitors having a first leakage current above the first predetermined value can be removed from the sample or lot as they represent potential unstable capacitors or  Paragraph [041] Line 20-39; First predetermined value as the present upper limit is above or below the threshold value and the threshold value is the standard deviation and first mean leakage current as the maximum lower limit and minimum lower limit as explained above).

Regarding claim 15, Millman teaches a system, wherein
the processing circuit determines the recent leakage current values in the number of most-recent leakage current tests (The leakage currents at steps 108, 126, and 132 in Figure 1 are measured using a leakage test set that measures leakage current (DCL) at a predetermined temperature and at the rated voltage after a minimum of 10 seconds; Paragraph [0040] Line 1-4; The steps are used to determine recent leakage current); and
each of the recent leakage current values is determined in a corresponding one of the most-recent leakage current tests (The method of screening a lot or sample of electrolytic capacitors (i.e., 2 or more capacitors) described in the present application includes measuring the leakage current of the capacitors at multiple iterations in the testing process; Paragraph [0037] Line 3-6). 

Regarding claim 16, Millman teaches a system, 
wherein the processing circuit determines the maximum upper limit, the minimum upper limit, the maximum lower limit, and the minimum lower limit in one or more leakage current tests performed on the capacitor before performance of the most-recent leakage current tests (Examples 1-3 and 10 use FIG. 5 as a starting point, which plots the first leakage currents for all of the capacitors tested in 10 lots and separates them into zones. "Zone 1" includes parts that have a first leakage current that is within three standard deviations of the first mean leakage current, which, in this case, is measured at a temperature of 125.degree. C. and at a voltage that is 2/3 the rated voltage. "Zone 1 at Limit" includes parts that have a first leakage current that is within three standard deviations of the first mean leakage current but are close to the limit. "Zone 2" includes parts that have a first leakage current above three standard deviations of the first mean leakage current. However, the capacitors in "Zone 2" have a first leakage current that is less than the hard cut limit of 0.001*C*V.sub.R*12; Paragraph [0091] Line 5-18; the maximum upper limit, the minimum upper limit, the maximum lower limit, and the minimum lower limit being determined based on leakage current values different from the recent leakage current values determined in step 108, 126, and 132 in Figure 1).

Regarding claim 17, Millman teaches a system, wherein the processor determines the present upper limit and the present lower limit by:
determining a standard deviation and a mean of the recent leakage current values (The method comprises measuring a first leakage current of a first set of capacitors and calculating a first mean leakage current therefrom, and removing capacitors from the first set that have a measured first leakage current equal to or above a first predetermined value, thereby forming a second set of capacitors. The first predetermined value is equal to one or more standard deviations above the first mean leakage current; Paragraph [0003] Line 4-11); and
determining the present upper limit and the present lower limit using the standard deviation and the mean (The first predetermined value is equal to one or more standard deviations above the first mean leakage current. The method further comprises subjecting the second set of capacitors to a burn in treatment. The burn in treatment comprises applying a predetermined test voltage to the capacitors that is from about 0.8 to about 1.2 times the rated voltage. After the burn in treatment, a second leakage current of the second set of capacitors is measured and a second mean leakage current is calculated therefrom. Next, the capacitors from the second set that have a measured second leakage current equal to or above a second predetermined value are removed from the second set; Paragraph [0003] Line 10-20; First predetermined value is the present upper limit of the recent leakage current and second predetermined value is the present lower limit for the recent leakage current).

Regarding claim 18, Millman teaches a system, wherein 
the present upper limit is a sum of a first value and a second value (mean is calculated by adding different values and then mean is calculated); the first value is the mean; and the second value is a multiple of the standard deviation (The method comprises measuring a first leakage current of a first set of capacitors and calculating a first mean leakage current therefrom, and removing capacitors from the first set that have a measured first leakage current equal to or above a first predetermined value, thereby forming a second set of capacitors. The first predetermined value is equal to one or more standard deviations above the first mean leakage current; Paragraph [0003] Line 4-11).


Regarding claim 19, Millman teaches a system, wherein
the lower upper limit is a first value subtracted by a second value;
the first value is the mean; and the second value is a multiple of the standard deviation (The method comprises measuring a first leakage current of a first set of capacitors and calculating a first mean leakage current therefrom, and removing capacitors from the first set that have a measured first leakage current equal to or above a first predetermined value, thereby forming a second set of capacitors. The first predetermined value is equal to one or more standard deviations above the first mean leakage current; Paragraph [0003] Line 4-11; mean value is the value calculated by subtracting the first value from the second value).


Regarding claim 20, Millman teaches a system comprising: 
a capacitor (a method of iteratively screening electrolytic capacitors having a predetermined rated voltage is disclosed. The method comprises measuring a first leakage current of a first set of capacitors and calculating a first mean leakage current therefrom; Paragraph [0003] Line 2-5), and 
a power manager comprising a processing circuit (Although processing circuit is not shown in the Figure but all the steps in Figure 1 is performed in a processor) having a first load and a second load (The iterative screening method 100 of FIG. 1, for example, shows various process steps 102 and screening steps 104 that are implemented to arrive at specific outputs 106; Paragraph [0039] Line 6-9; leakage current is determined when there is current flowing in the load and to the capacitor; plurality of capacitors and plurality of loads), the processing circuit (The iterative screening method 100 of FIG. 1, for example, shows various process steps 102 and Paragraph [0039] Line 6-9):
stores a maximum upper limit, a minimum upper limit, a maximum lower limit, and a minimum lower limit for the capacitor (a first leakage current that is within three standard deviations of the first mean leakage current (maximum lower limit) is the maximum lower limit; a first leakage current that is within three standard deviations of the first mean leakage current but are close to the limit (minimum lower limit) is the minimum lower limit; a first leakage current above three standard deviations of the first mean leakage current (maximum upper limit) is the maximum upper limit and a first leakage current that is less than the hard cut limit of 0.001*C*V.sub.R*12 (minimum upper limit) is the minimum upper limit);
determine a number of recent leakage current values for the capacitor using the first load and the second load (The leakage currents at steps 108, 126, and 132 in Figure 1 are measured using a leakage test set that measures leakage current (DCL) at a predetermined temperature and at the rated voltage after a minimum of 10 seconds; Paragraph [0040] Line 1-4; The method of screening a lot or sample of electrolytic capacitors (i.e., 2 or more capacitors) described in the present application includes measuring the leakage current of the capacitors at multiple iterations in the testing process; Paragraph [0037] Line 3-6; leakage current is determined when there is current flowing in the load and to the capacitor), 
the maximum upper limit, the minimum upper limit, the maximum lower limit, and the minimum lower limit being determined based on leakage current values different from the recent leakage current values (Examples 1-3 and 10 use FIG. 5 as a starting point, which plots the first leakage currents for all of the capacitors tested in 10 lots and separates them into zones. "Zone 1" includes parts that have a first leakage current that is within three standard Paragraph [0091] Line 5-18; the maximum upper limit, the minimum upper limit, the maximum lower limit, and the minimum lower limit being determined based on leakage current values different from the recent leakage current values determined in step 108, 126, and 132 in Figure 1);
determine a present upper limit (first predetermined value) and a present lower limit (second predetermined value) for the recent leakage current values (The method comprises measuring a first leakage current of a first set of capacitors and calculating a first mean leakage current therefrom, and removing capacitors from the first set that have a measured first leakage current equal to or above a first predetermined value, thereby forming a second set of capacitors. The first predetermined value is equal to one or more standard deviations above the first mean leakage current. The method further comprises subjecting the second set of capacitors to a burn in treatment. The burn in treatment comprises applying a predetermined test voltage to the capacitors that is from about 0.8 to about 1.2 times the rated voltage. After the burn in treatment, a second leakage current of the second set of capacitors is measured and a second mean leakage current is calculated therefrom. Next, the capacitors from the second set that have a measured second leakage current equal to or above a second predetermined value are removed from the second set; Paragraph [0003] Line 4-20; First predetermined value is the present upper limit of ; and
detect the abnormal leakage current (the leakage current can be used to determine whether a capacitor has defects or might fail, and a capacitor can be required to have a leakage current below a minimum level if it is to be qualified for use in a given application; Paragraph [0040] Line 17-21) in based on the present upper limit, the present lower limit, the maximum upper limit and the minimum upper limit (Regardless of the temperature at which the first leakage current is determined, a first mean leakage current can be calculated from the data collected related to the first leakage current measurements for the first set of capacitors. After the first mean leakage current is determined, a first predetermined value can be calculated for the first set of capacitors, which can be equal to one or more standard deviations above the first mean leakage current. Then, any capacitors having a first leakage current above the first predetermined value can be removed from the sample or lot as they represent potential unstable capacitors or outliers, as shown in output step 112. Meanwhile, any capacitors having a first leakage current below the first predetermined value pass the first iteration of screening and can remain in the lot or sample for further screening beyond the first iteration screening, thus forming the second set of capacitors; Paragraph [041] Line 20-39; First predetermined value as the present upper limit is the standard deviation and first mean leakage current as the maximum lower limit and minimum lower limit as explained above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Millman ‘303 A1 in view of SCHMIDT et al. (Hereinafter “SCHMIDT”) in the US patent Application Publication Number US 20170069356 A1.

Regarding claim 11, Millman teaches a method, further comprising determining each of the recent leakage current values (The leakage currents at steps 108, 126, and 132 in Figure 1 are measured using a leakage test set that measures leakage current (DCL) at a predetermined temperature and at the rated voltage after a minimum of 10 seconds; Paragraph [0040] Line 1-4; The method of screening a lot or sample of electrolytic capacitors (i.e., 2 or more capacitors) described in the present application includes measuring the leakage current of the capacitors at multiple iterations in the testing process; Paragraph [0037] Line 3-6). 
However Millman does not teach the recent leakage current values are determined based on two drain currents.
Schmidt teaches power loss capacitors may be tested based on a voltage ripple associated with refreshing the voltage of the power loss capacitors (Paragraph [0016] Line 1-4), wherein 
the recent leakage current values are determined based on two drain currents (The PLC capacitance measurement component 330 may include logic and/or features to measure a time to discharge the PLC 310 from V.sub.Operating 321 to V.sub.Threshold 323 due to both leakage current (e.g., I.sub.Leakage 311, or the like) and both leakage current and the controlled Paragraph [0044] Line 1-6; Figure 6). The purpose of doing so is to send a control signal to a host, to store energy to provide a controlled shutdown as required to protect data integrity, to determine the capacitance and to determine whether the capacitance is below a threshold capacitance, to send a control signal to include an indication in the event of a loss of power.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Millman in view of Schmidt, because Schmidt teaches to determine the recent leakage current values based on two drain currents can send a control signal to a host, stores energy to provide a controlled shutdown as required to protect data integrity, determines the capacitance and determines whether the capacitance is below a threshold capacitance, sends a control signal to include an indication in the event of a loss of power (Paragraph [0044]).

Regarding claim 12, Millman fails to teach a method, further comprising: determining a first drain current using a first load; determining a second drain current using a second load; and determining each of the recent leakage current values based at least on the first drain current and the second drain current.
Schmidt teaches power loss capacitors may be tested based on a voltage ripple associated with refreshing the voltage of the power loss capacitors (Paragraph [0016] Line 1-4), further comprising: 
determining a first drain current using a first load; determining a second drain current using a second load; and determining each of the recent leakage current values based at least on the first drain current and the second drain current (The PLC capacitance  Paragraph [0044] Line 1-6; Figure 6). The purpose of doing so is to send a control signal to a host, to store energy to provide a controlled shutdown as required to protect data integrity, to determine the capacitance and to determine whether the capacitance is below a threshold capacitance, to send a control signal to include an indication in the event of a loss of power.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Millman in view of Schmidt, because Schmidt teaches to determining a first drain current using a first load can send a control signal to a host, stores energy to provide a controlled shutdown as required to protect data integrity, determines the capacitance and determines whether the capacitance is below a threshold capacitance, sends a control signal to include an indication in the event of a loss of power (Paragraph [0044]).


Regarding claim 13, Millman teaches a method, further comprising:
determining first time interval needed for a voltage across the first load to drop a predetermined voltage;
determining second time interval needed for a voltage across the second load to drop the predetermined voltage (The method comprises subjecting the capacitors to a burn in treatment at a first temperature and a first voltage for a first time period; subjecting the capacitors Paragraph [0005] Line 3-7); and
determining each of the recent leakage current values based at least on the first drain current, the second drain current, the first time interval, and the second time interval (determining the number of capacitors failing after the life test based on the number of capacitors having a leakage current above a predetermined level; Paragraph [0005] Line 7-9; The burn in treatment comprises applying a predetermined test voltage to the capacitors that is from about 0.8 to about 1.2 times the rated voltage. After the burn in treatment, a second leakage current of the second set of capacitors is measured and a second mean leakage current is calculated therefrom. Next, the capacitors from the second set that have a measured second leakage current equal to or above a second predetermined value are removed from the second set; Paragraph [0003] Line 12-19).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

ZHANG et al. (WO 2019237704 A1) discloses, “METHOD AND SYSTEM FOR DETECTING LEAKAGE ABNORMALITY OF CAPACITOR, AND COMPUTER DEVICE-A method and a system for detecting a leakage abnormality of a capacitor, and a computer device. Said method comprises: acquiring a voltage value V1 of a capacitor at a first time T1, and a voltage value V2 of the capacitor at a second time T2, the capacitor being isolated between the  determining a number of recent leakage current values for the capacitor, the maximum upper limit, the minimum upper limit, the maximum lower limit, and the minimum lower limit being determined based on leakage current values different from the recent leakage current values; determining a present upper limit and a present lower limit for the recent leakage current value….”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866